Citation Nr: 0832677	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had honorable active service from June 25, 1975, 
to September 28, 1982.  Although the official complete 
findings are not found in the file, a subsequent period of 
service has purportedly been held administratively not to 
qualify for the type of VA compensation benefits herein 
requested.  He was born in 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board remanded the case in October 2004, February 2006, 
and May 2007.  

The veteran provided testimony before a Veterans Law 
Judge,who is now retired, in June 2004.  The veteran opted to 
again provide testimony before the undersigned Veterans Law 
Judge at the VARO in January 2008.  Transcripts are is of 
record. 

Based in part upon actions that took place during the current 
appeal, service connection is now in effect for disc and 
degenerative changes of the lumbar spine, rated as 20 percent 
disabling; degenerative joint disease of the left ankle, 
rated as 10 percent disabling; fracture of the left great toe 
with degenerative joint disease, rated as 10 percent 
disabling; scars of the chin and low chin, rated as 10 
percent disabling; and dental trauma involving teeth numbers 
8 and 9, rated as noncompensably disabling.  In a rating 
action in September 2002, the veteran was also found to be 
entitled to VA medical care for his hearing loss under the 
provisions of 38 U.S.C., Chapter 17.

Issue #1, above, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Va will provide 
notice when further action is required by the appellant.


FINDING OF FACT

The veteran was exposed to significant acoustic trauma in 
service as well as recurrent purulent bilateral ear 
infections; his tinnitus has credibly been present in and for 
the decades since service, creating a reasonable doubt that 
it is a result of his active honorable service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a).  In view of the grant herein as 
to issue #2, there is no need for further discussion of 
notice or development.

II.  Service Connection for Tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within an applicable presumptive period under 38 C.F.R. § 
3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition that is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Thus, the veteran's lay testimony is evidence of 
continuity of symptoms pertaining to tinnitus from service 
until the present time.  

Tinnitus was not specifically noted in the veteran's service 
treatment records.  However, as identified above, the veteran 
was exposed to significant acoustic trauma in service, and 
had repeated documented, and seemingly somewhat intransigent, 
bilateral ear infections.

By his own statement, the veteran has experienced ongoing 
problems with tinnitus for decades, since service.  He has 
credibly testified to that effect, and the history has been 
repeated in numerous clinical settings on several occasions.

There is sufficient evidence tending to show that the 
manifestations of tinnitus began in service, because the 
veteran is competent to report his own symptoms and as the 
circumstances of its incurrence in service are consistent 
with his military record including noise exposure and 
clinical history.  

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus.  Accordingly, the Board finds that the evidence 
is in relative equipoise, and service connection for tinnitus 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for tinnitus is granted.


REMAND

As to the veteran's claim based upon bilateral defective 
hearing, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at last three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The absence of in-service evidence of hearing loss need not 
be fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

In pertinent part, it is noted that service connection is now 
in effect for scars of the chin and low chin (as a result of 
head and facial trauma, noted in service records), rated as 
10 percent disabling; and dental trauma involving teeth 
numbers 8 and 9, rated as noncompensably disabling.  
Parenthetically, in a rating action in September 2002, the 
veteran was also found to be entitled to VA medical care for 
his hearing loss under the provisions of 38 U.S.C., Chapter 
17.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the pre-aggravation baseline level of severity of 
the non-service-connected condition and deducting that 
baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  The Board notes that 38 C.F.R. § 3.310, above, 
the regulation which governs claims for secondary service 
connection, was amended during the pendency of this claim and 
appeal.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

Service documents and the veteran's testimony indicate that 
he was exposed to noise in service on repeated occasions, 
particularly and virtually exclusively during the first 
period of service, as a result of his MOS in the Marine 
Corps, and exposure to small arms fire, helicopters, and 
explosions without adequate ear protection.  

The veteran has testified that his hearing problem actually 
began in service, during his first tour, but that it got 
worse during his second period of service, and that he had 
tinnitus throughout both.

On the veteran's pre-induction examination dated in December 
1974, on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
25
15
10
10
30

On an examination for overseas duty in June 1977, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
5
0
5
10
 
A notation is of record that his baseline audiogram report 
was not available, so further testing was done in July 1978.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
5
0
0
10

Unfortunately, audiomeric studies, if undertaken, are not of 
record from either the examination at the veteran's 
separation from his initial period of service or the day 
thereafter, his entry onto his second period of service in 
September 1982.

However, during his first period of service, service 
treatment records show that the veteran was seen with severe 
instances of upper respiratory complaints.  In March 1981, he 
was seen with complaints of pain in the left ear and 
discharge from the ear for 4 days with lobe tenderness.  The 
left ear showed a white exudate with mild swelling but the 
tympanic membrane was visible.  The right ear appeared 
normal.  A culture was undertaken but unreported; Cortisporim 
was continued.  

He returned in May 1981 with continued complaints of ear 
pustules, clouding and blackness of the tympanic membranes.  
After several more days of using alcohol in the ears, he 
complained that this seemed to make the pain worse.  

On examination in late May 1981, the right ear canal was 
almost completely covered with a white substance with pain to 
the outer ear lobes, some left ear canal sore scabbing and 
redness in the lower portion and white purulence in the upper 
portion of the ear canal.  Aerosporim was continued.  

In June 1981, examination showed the presence of chronic 
bilateral otitis externa for which he was said to have been 
given various treatments without much impact.  Both ear 
canals were filed with a white exudate, and were erythematous 
and tender to touch.  They were cleaned out, medicated and 
wicks were inserted in both ears to be used to fill them with 
Garamycin drops.  Cortisporin was also prescribed.  

It was specifically noted that he had muffled hearing and was 
not able to hear well at all times.  And while the ear canals 
had a glossy purulent exudate bilaterally, the right ear 
canal was said to be almost totally blocked.

On one such occasion in May 1982, he was found to have early 
otitis externa in the right ear.  Subsequent clinical records 
show that he continued to be given ear drops and although the 
canals cleared somewhat, he continued to have shooting pains 
in the right ear.  He was recommended for an ENT consult 
which noted his ongoing chronic otitis externa.  Pain caused 
troubles with chewing.  Ear medications were continued.  

On examination in October 1984, when thought to have viral 
syndrome or sinusitis,  his ears were erythematous, 
bilaterally. 

On an audiological evaluation in February 1985, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
55
LEFT
5
10
5
15
75

Findings were of 75 and 70 decibels, respectively in the 
right and left ears at the 6,000 Hz level.  

The veteran has submitted several audiometric test from 
private care-givers from the 1990's showing bilateral hearing 
loss.

On an authorized VA audiological evaluation in September 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
85
LEFT
20
20
30
50
85

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  No opinion was rendered as to the 
etiology of the diagnosed bilateral sensorinueral hearing 
loss.  It was noted that the file was reviewed at the time of 
the examination, but the veteran's service records were said 
to remain on microfiche and were not printed out, so that the 
examiner may have been unaware of the results of the hearing 
loss in the second period of service.

He was purportedly given a VA audiometric examination in 
March 2005, report from which is not now in the file, nor is 
the SSOC which incorporated same.  

Nonetheless, detailed findings are noted in a written 
presentation shortly thereafter by his representative who 
noted that on an audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
85
LEFT
20
20
25
45
80

Speech recognition was 92 percent bilaterally.  The examiner 
opined that the veteran's defective hearing was at least as 
likely as not the result of in-service acoustic trauma.  
However, it was noted that the onset was during the second 
period of less-than-honorable service.  The veteran reported 
tinnitus since service.

The resolution of the current appeal is made complicated 
because of the veteran's two periods of service, only the 
initial one of which has been determined to be under 
honorable conditions.  On the other hand, there also appear 
to be gaps in the actual documentation now in the file, both 
of a clinical and administrative nature.  It would be helpful 
for these to be added to the file, if available, to be sure 
that all pertinent data is of record and available for 
review.

Finally, the only pertinent medical opinion, an actual copy 
of which is not in the file but which is otherwise reported, 
is not entirely satisfactory to address the real issues at 
hand, not as to when the hearing problems first were 
manifested and documented, but rather, whether the hearing 
loss, whenever first demonstrated, was or was not reasonably 
ascertainable as being the result of his first period of 
service.  

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Based on the evidence of record, the Board finds that further 
development is necessary, albeit this requires an unfortunate 
further delay with regard to this particular issue.  
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The claims file, including all 
administrative decisions with regard to 
service discharges, reports of VA 
examinations including the audiometric 
assessment in March 2005, and the SSOC 
that followed, should be referred to an 
examiner.

3.  The veteran should be examined by an 
otolaryngologist or ENT specialist, and 
given an audiological evaluation to assess 
the current nature of his hearing acuity.  

a.  The results should be documented 
and, if feasible, the results of prior 
private testing now of record should be 
compared for consistency, with a 
statement to that effect filed with the 
report of testing.

b.  The physician should provide an 
opinion as to the probable etiology of 
any current hearing loss, and whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any hearing 
disability is of honorable service 
origin (e.g., is a result of exposure 
or disease, etc, prior to September 
1982) or is due to, the result of, or 
aggravated by his service-connected 
tinnitus; or whether any such causation 
or aggravation is unlikely (i.e., less 
than a 50-50 probability).

c.  Note:  The term "at least as 
likely as not" as used above does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravation" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.

4.  The case should then be returned to 
the Board for final appellate 
consideration.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


